DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 02/02/2021, with respect to double patenting objections of claims 2 and 25 and indefiniteness rejection of claim 5 have been fully considered and are persuasive in view of the amendment to the claims.  The objections and indefiniteness rejections have been withdrawn. 
Applicant's arguments regarding the rejections under 35 U.S.C. 103, see Remarks pg. 7-8, have been fully considered but they are not persuasive. Applicant argues that claim 1 is patentable because Grunwald (US 2007/0016068) does not disclose that the controller core and computing core are part of an individual processor (Remarks pg. 8, 2nd paragraph). Although this is true, Applicant makes no attempt to argue against the teachings of Nick (US 2017/0281026) which motivate the use multi-core processors with two or more independent processors for executing instructions contemporaneously (Nick Para. 96; non-final rejection mailed 11/06/2020, pg. 6-7, para. 16) and as such was relied upon to reject this limitation under 35 U.S.C. 103 as obvious.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Grunwald alone was NOT relied upon to teach an individual processor comprising a controller core and a computing core, but rather a combination of Grunwald and the teachings of Nick as set forth above are relied upon to meet the claimed invention. As such, this argument is not persuasive. The rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 21-22, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald et al. (US PGPUB 2007/0016068) (hereinafter Grunwald) in view of Hernke (US PGPUB 2015/0120249) (hereinafter Hernke), further in view of Nick et al. (US PGPUB 2017/0281026) (hereinafter Nick).
Regarding claims 1 and 29, Grunwald discloses an intraluminal medical system and method of obtaining physiology data (Abstract), comprising: a handheld interface device (Fig. 49, user interface 4900; Para. [0238], second sentence: “The procedure specific user interface 4900 is a hand held electronic interface”) configured for communication with a plurality of intraluminal devices configured to be positioned within a body lumen of a patient (Fig. 2, UI 170 in communication with guided vascular access device 110, which is positioned within a blood vessel; Fig. 4 depicts multiple sensors 110, The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”); and a computing core disposed within the housing (Para. [0248], ll. 14-16: “The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”), the computing core operable to: generate a graphical representation based on the obtained intraluminal data; and a first display integrated in the housing and operable to display the graphical representation based on the obtained intraluminal data (Fig. 49, graphical data on top and bottom displays, displays disposed on hand held UI 4900).
Grunwald does not disclose the controller core being operable to: identify a sensor of an intraluminal device in communication with the handheld interface device as one of the plurality of sensor types; execute a plurality of sensor-specific instructions associated with the plurality of sensor types, wherein the controller core is configured to change sensor-specific instructions executed by the computing core for each identified sensor type such that the computing core is operable to process the intraluminal data obtained by the sensor using the sensor-specific instructions for the identified sensor type. Grunwald also does not disclose that that the controller core and computing core are of an individual processor, wherein the individual processor comprises a CPU.
Hernke, however, teaches a patient monitor sensor type auto configuration system (Abstract) wherein the system’s controller core identifies a sensor (Para. [0005], second sentence: “… circuits and components that allow a data acquisition module of the patient monitor to determine the type of 
Although Hernke does not specifically teaching identifying a sensor of an intraluminal device, one of ordinary skill in the art would recognize that the taught signal processing steps of Hernke would be useful in a wide variety of patient monitoring applications, including intraluminal medical systems. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald to incorporate the teachings of Hernke and modify the controller core to: identify a sensor of an intraluminal device in communication with the handheld interface device as one of the plurality of sensor types; execute a plurality of sensor-specific instructions associated with the plurality of sensor types, wherein the controller core is configured to change sensor-specific instructions executed by the computing core for each identified sensor type such that the computing core is operable to process the intraluminal data obtained by the sensor using the sensor-specific instructions for the identified sensor type. Making this modification would be useful in properly displaying a conditioned output signal from the sensor (Abstract, last sentence).
Furthermore, Grunwald does not disclose that the controller core and computing core are of an individual processor, wherein the individual processor comprises a CPU. Nick, however, teaches that processors (including CPUs) can include multi-core processors with two or more independent processors, commonly referred to as cores, which can execute instructions contemporaneously (Para. [0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Finally, Grunwald does not disclose generate a graphical representation based on the obtained intraluminal data using the sensor-specific instructions for the identified sensor type. The Examiner submits that this limitation is met with the modification in view of Hernke set forth above in view of Grunwald’s disclosure of generating a graphical representation based on the intraluminal data (Fig. 49). Clearly, modifying Grunwald to use sensor-specific instructions for identified sensor types would result in the displayed data being in correspondence with data obtained from the identified sensor types. As such, this limitation is met by the modification proposed above.
Regarding claims 2 and 25, Grunwald discloses the system further comprising one or more of the plurality of intraluminal device (Fig. 2, guided vascular access device 110 with sensor 115; Fig. 4, multiple sensors 110).
Regarding claims 3 and 4, Grunwald discloses that the plurality of sensor types comprises a plurality of IVUS sensor types wherein the plurality of IVUS sensor types comprises a plurality of transducer center frequencies (Para. [0084], last sentence: “for catheter-based ultrasound devices to function within the venous circulation a lower ultrasound operating frequency of approximately 10 MHz is required and a larger sample volume size (depth) is needed than on the arterial side” i.e., different transducer center frequencies are required for arteries vs. veins; Fig. 1 shows required operating frequencies for venous and arterial imaging).
Regarding claim 5, Grunwald discloses that the plurality of sensor types comprises an ultrasound transducer (Fig. 17, sensor 1715 acts as ultrasound transducer; Para. [0134]), an ultrasound transducer array (Para. [0119], second sentence: “an array of lenses will allow us not only to create a divergent beam but to orient the ultrasound energy generated by the piezoelectric crystal in different directions”), an optical sensor (Para. [0144], second sentence: “The fiber optical assembly 6028 includes a pair of 
Regarding claim 6, Grunwald discloses a signal conditioning circuit disposed within the housing (Para. [0248], ll. 14-16: “The enclosure also contains the data acquisition and control unit 5120 and the processing unit 5130”), the signal conditioning circuit coupled to the intraluminal device (Fig. 51, processing unit 5130 connected to catheter 5110) and operable to condition the physiology data from the intraluminal device (Para. [0145], fourth sentence: “The generated signal can be conveyed via suitable connectors 6039 to a processor… that can process the signal”).
Regarding claim 7, Grunwald does not disclose an analog to digital converter (ADC) disposed within the housing, the ADC coupled to the signal conditioning circuit and operable to digitize the physiology data from the signal conditioning circuit.
Hernke, however, teaches an analog to digital converter (ADC) disposed within the housing (Fig. 1, A/D converter 31 within patient monitor 10), the ADC coupled to the signal conditioning circuit and operable to digitize the physiology data from the signal conditioning circuit (Para. [0023]: “each of the interface circuits 26, 27, and 28 provides the conditioned output signal from the sensor to an analog to digital converter 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald to incorporate an analog to digital converter (ADC) disposed within the housing, the ADC coupled to the signal conditioning circuit and operable to digitize the physiology 
Regarding claim 8, Grunwald does not disclose the controller core being further operable to configure the signal conditioning circuit based on a modality of the identified sensor. Hernke, however, teaches configuring a signal conditioning circuit based on a modality of the identified sensor (Para. [0005], last sentence: “… based on the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald’s controller core to be further operable to configure the signal conditioning circuit based on a modality of the identified sensor as taught by Hernke. Making this modification would be useful to properly display the conditioned output signal from the sensor (Abstract, last sentence).
Regarding claim 21, Grunwald discloses that the computing core is further configured to: co-register the intraluminal data obtained from at least two sensors of the plurality of sensors; and generate a graphical representation based on the co-registered intraluminal data, and wherein the first display is operable to display the graphical representation based on the co-registered intraluminal data (Fig. 49 depicts co-registered data types being displayed, i.e. imaging 4940 and sensor data of display 4935).
Regarding claim 22, Grunwald discloses the housing sized and shaped for handheld use is a single housing, wherein the controller core and computing core are disposed within the single housing, and wherein the first display is integrated in the single housing (Para. 244, second sentence: “reusable user interface having the processing system and the user interface functional”; Para. 248, ll. 11-16: “The user interface 5140 consists of a light enclosure… The enclosure also contains the data acquisition and control unit 5120 and processing unit 5130”; Para. 49 depicts UI with display integrating into housing).
Regarding claim 26, Grunwald in view of Hernke in view of Nick teaches that the plurality of sensor types comprise a plurality of intraluminal modalities, and wherein the plurality of sensor-specific instructions comprises a plurality of modality-specific instructions (see rejection of claim 1 above; Hernke, (Para. [0005], second sentence: “… based upon the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”; Fig. 6, boxes 88-94).
Regarding claim 28, Grunwald in view of Hernke in view of Nick teaches that the controller core is configured to control the plurality of sensor types using a plurality of sensor-specific control signals such that the controller core controls the sensor of the intraluminal device to obtain the intraluminal data based on the identified sensor type (see rejection of claim 1 above; Hernke, (Para. [0005], second sentence: “… based upon the identified sensor type, configure the input port and signal conditioning circuitry to properly handle the sensor data”; Fig. 6, boxes 88-94). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick, further in view of Huo et al. (US PGPUB 2018/0095054) (hereinafter Huo).
Regarding claim 10, Grunwald in view of Hernke in view of Nick does not that teach the controller core is operable to identify the sensor of the intraluminal device by sending a sensing signal to the intraluminal device and measuring an impedance of the intraluminal device in response to the sensing signal.
Huo, however, teaches characterization and failure analysis of a sensor using impedance frequency response spectra (Abstract), wherein the system identifies the sensor by sending a sensing signal to the sensor and measures an impedance of the sensor in response to the sensing signal (Fig. 2, boxes 102-110).
Although Huo does not specifically teaching identifying the sensor of the intraluminal device, one of ordinary skill in the art would recognize that the taught signal processing steps of Huo would be useful in a wide variety of patient monitoring applications, including intraluminal medical systems. As .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick, further in view of Liang et al. (US 9603554) (hereinafter Liang).
Regarding claim 11, Grunwald in view of Hernke in view of Nick does not teach a communication module disposed within the housing, the communication module operable to transmit the graphical representation of the physiology data to a second display apart from the handheld interface device.
Liang, however, teaches a communication module is disposed within a housing (Col. 15, ll. 15-25: “device 900 of Fig. 9, can include any suitable components such as…. communication interface(s) 906”), the communication operable to transmit the graphical representation of the physiology data to a second display apart from a handheld interface device (Fig. 9, communication interface 906 in communication with display 908; Col. 15, ll. 28-33: “This hardware… can be implemented as… stand-alone equipment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald in view of Hernke to include a communication module disposed within the housing, the communication module operable to transmit the graphical representation of the physiology data to a second display apart from handheld interface, as taught by Liang. Making this modification would be useful in providing a second display as stand-alone equipment, which can be coupled to other equipment (Col. 15, ll. 28-33).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick, further in view of Brewer et al. (US PGPUB 2005/0288799) (hereinafter Brewer).
Regarding claim 23, Grunwald in view of Hernke in view of Nick does not teach configuring, using the controller core, the ADC based on the identified sensor type. Brewer, however, teaches a field-mounted process device (Abstract) wherein an ADC is configured, using a controller core, based on a modality of an identified sensor (Para. [0031], pg. 4, ll. 4-17: “since each channel can be configured for a specific type of sensor… parameters such as A/D precision and conversion rate can be tailored for the specific sensor type… based upon configuration information received from controller 40”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald in view of Hernke to configure, using the controller core, the ADC based on the identified sensor type, as taught by Brewer. Making this modification would be useful in tailoring parameters such as A/D precision and conversion rate for a specific sensor type (Para. [0031], pg. 4, ll. 4-7).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick in view of Brewer, further in view of Parfitt (US PGPUB 2003/0184462).
Regarding claim 24, Grunwald in view of Hernke in view of Nick in view of Brewer does not teach that the controller core is configured to select, based on the identified sensor type, a sensor-specific reference voltage provided to the ADC. Parfitt, however, teaches the use of digital reference values which are compared to a voltage level of a sensor signal via normalization and digitization in order to determine a sensor status (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwal in view of Hernke in view of Nick in view of Brewer such that the .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of Hernke in view of Nick, further in view of Minogue et al. (US PGPUB 2009/0105795) (hereinafter Minogue).
Regarding claim 27, Grunwald in view of Hernke in view of Nick does not teach that the controller core is configured to select, based on the identified sensor type, a sensor-specific combination of amplifiers and band-pass filters. Minogue, however, teaches that in order to facilitate signal processing by a controller, input data is required which identifies the signal type, as well as the amplifier gain and filter pass bands required to acquire them (Para. 8). Minogue provides an example of such required parameters for an ECG signal in Table D. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Grunwald in view of Hernke in view of Nick such that the controller core is configured to select, based on the identified sensor type, a sensor-specific combination of amplifiers and band-pass filters. Making this modification would be useful for providing amplifier gains and filter pass bands required to acquire different signal types, as taught by Minogue.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792